Citation Nr: 1222242	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-36 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder 

4.  Entitlement to service connection for a left knee disorder 

5.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, prior to November 24, 2009.

6.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, as of November 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009 and April 2009, the RO held that service connection was not warranted for right and left knee disorders.  Additionally, the RO continued the previously assigned 10 percent disability rating for the Veteran's lumbar spine disability.  In February 2010, the RO held that the Veteran's lumbar spine disability warranted an increased disability rating of 40 percent, effective November 24, 2009.

In March 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.  

Notwithstanding the RO's January 2009 and April 2009 decisions to adjudicate the claims for service connection for right and left knee disorders as due to a service-connected lumbar spine disability as original claims, the Board finds that the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case, the matter of entitlement to service connection for bilateral knee disorders was previously adjudicated and denied in November 1988.  Regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Consequently, the issue before the Board is the threshold question of whether new and material evidence has been received to reopen the claims, as set out on the title page.

The issues of entitlement to service connection for right knee and left knee disorders as well as entitlement to increased disability ratings for a service-connected lumbar spine disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision issued in November 1988 previously denied service connection for a bilateral knee disorder.

2.  Evidence received since the November 1988 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's right knee claim. 

3.  Evidence received since the November 1988 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's left knee claim. 

CONCLUSIONS OF LAW

1.  The November 1988 rating decision denying service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104(a) (2011).

2.  Evidence received since the November 1988 rating decision denying service connection for a bilateral knee disorder is new and material, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  Evidence received since the November 1988 rating decision denying service connection for a bilateral knee disorder is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

With respect to the issue of whether new and material evidence has been submitted to reopen the claims for service connection for right knee and left knee disorders, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claims, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120  (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New & Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.   That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for a bilateral knee disorder was previously considered and denied by the RO in a November 1988 rating decision.  The Veteran was notified of that decision and of his appellate rights.  He did not initiate an appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The current claim on appeal was received in June 2008.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) . The United States Court of Appeals for the Federal Circuit  has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368   (Fed. Cir. 2007). The United States Court of Appeals for Veterans Claims (Court) has also held that "[i]f new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final." King v. Shinseki, 23 Vet. App. 464, 466-67   (2010) (emphasis added) (citation omitted). When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final. Young v. Shinseki, 22 Vet. App. 461, 466   (2009). In Buie v Shinseki, 24 Vet. App. 242   (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b) . See Buie, 24 Vet. App. at 251-52  . 

When the Veteran's original claim was before the RO in November 1988, the RO held that service connection was not warranted for a bilateral knee disability because the Veteran's service treatment records as well as a June 1988 VA examination report were essentially negative for a chronic bilateral knee disorder.  At that time, the Veteran's gait was noted to be normal.  

The evidence associated with the claims file subsequent to the November 1988 rating decision includes VA medical records, private medical records, and lay statements, as well as the Veteran's own assertions.  The Board has thoroughly reviewed such evidence and finds that it meets the requirements for new and material evidence under 38 C.F.R. § 3.156(a).  Additionally, the Board notes that because such evidence was not received within a year of the issuance of the November 1988 rating decision, such rating action did become final.  Therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply.

The additional evidence received since the last final November 1988 decision is new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran has alleged a new theory of entitlement for his current right and left knee disorders.  He has submitted and testified that he began to experience knee problems during his period of service and thereafter that are attributable to his service-connected lumbar spine disability.  Specifically, he argues that since his lumbar spine surgery in 2000 he began to ambulate with an antalgic gait and this caused pain and bowing of the knees.  A review of the evidence demonstrates that the Veteran's gait was normal upon VA examination in June 1988; thereafter, the Veteran underwent his first lumbar spine surgery in 2000 and the VA treatment records confirm the presence of an antalgic gait in June 2001.  This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received, pursuant to 38 C.F.R. § 3.156(a) and (b).  

While new and material evidence has been received to reopen the claim, 
The Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.


New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action with respect to the claims of entitlement to service connection for a right knee disorder and a left knee disorder as well as the Veteran's claim of entitlement to increased disability ratings for his service-connected lumbar spine disability.  The Veteran's lumbar spine disability has been rated as 40 percent disabling as of November 24, 2009, prior to that date it was rated as 10 percent disabling.

As to the Veteran's claims for service connection for right and left knee disorders, the Veteran specifically  claims that his current knee disorders are attributable to the antalgic gait caused by his lumbar spine disability.  

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As noted above, the Veteran was afforded a VA examination in June 1988, at which time he was not diagnosed as having a chronic bilateral knee disability. Since that time, however, the Veteran has been diagnosed as having degenerative joint disease and undergone a right knee total knee replacement.  The Veteran was last afforded a VA examination in March 2009, wherein the examiner opined that the Veteran's bilateral knee degenerative joint disease was not related to his service-connected lumbar spine disability because there was no evidence in the literature that lumbar spine degenerative joint disease will result in degenerative joint disease in distal joints.  The Board finds that the March 2009 VA examination is inadequate for rating purposes because it did not address the Veteran's specific contentions that his lumbar spine disability resulted in antalgic gait, which caused or aggravated the Veteran's current right knee and left knee disorders.  Accordingly, the Board finds that a VA examination is warranted to clarify the above issues. See Colvin v. Derwinski, 1 Vet. App. 171, 175  (1991).

With regards to the Veteran's lumbar spine disability, the Board notes that the Veteran was initially awarded service connection for a lumbar spine disability by means of a November 1988 rating decision.   The current claim on appeal was received on June 24, 2008.  By means of January 2009 and April 2009 rating decision, the RO held that a disability rating in excess of 10 percent was not warranted for the Veteran's lumbar spine disability.  On a September 2009 VA Form 9, in relation to his claim for service connection for right and left knee disorders, the Veteran also stipulated that he wanted to appeal his the matter of his lumbar spine disability.  In November 2009, the Veteran submitted that he wanted his lumbar spine disability added to his claims. The RO erroneously construed the November 2009 statement as a new claim.

The Veteran's written disagreement on the September 2009 VA Form 9 is reasonably construed as a timely notice of disagreement with the January 2009 and April 2009 rating decisions. 38 C.F.R. § 20.201 (2011); EF v. Derwinski, 1 Vet. App. 324 (1991) (noting that VA must liberally construe all documents filed by a claimant).  The RO has not issued a statement of the case in response to the notice of disagreement.  Under these circumstances, the Board is required to remand the matter for issuance of a statement of the case addressing the claim for increased ratings for a lumbar spine disability. Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the evidence of record also raises a question as to whether the Veteran's lumbar spine disability has worsened since his last VA examination in December 2009 and whether it has been productive of any objective neurological disabilities.  In March 2011, the Veteran testified that he believed there was a neurological component to his lumbar spine disability; he described radiating right side nerve pain as well as numbness in the upper thighs.  Private and VA treatment records document complaints of radiculopathy.  Accordingly, the Board finds that an additional VA examination, to include neurological testing, is necessary in order to fully and fairly evaluate the Veteran's increased rating claim for his lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for any knee or lumbar spine disabilities since service.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  Schedule the Veteran for a VA medical examination to obtain an opinion of etiology as to his right and left knee claims.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate that such was accomplished.  All diagnoses must be identified.  The examiner is then asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right and left knee disorders were caused by or incurred in active service.  

The examiner is also requested to opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed right knee and left knee disorders were caused or aggravated by any of the Veteran's service-connected disabilities, specifically include his lumbar spine disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's service record, medical history, and the relevant medical science as applicable to this claim.

3.  Issue a statement of the case in response to the September 2009 notice of disagreement regarding the claim for increased ratings for a lumbar spine disability. The appellant should also be informed of the requirements to perfect an appeal with respect to this issue.
4.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the current level of severity of the orthopedic and neurologic manifestations of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

The examiner must report the complete range of motion for the thoracolumbar spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should describe any neurologic manifestations of the Veteran's lumbar spine disability, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities.  The physician should further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

All opinions should be accompanied by a clear rational.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.
5  Thereafter, the AMC/RO should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


